For more information, contact: Lauren Dillard Acxiom Investor Relations (650) 372-2242 investor.relations@acxiom.com EACXM ACXIOM ANNOUNCES FIRST QUARTER RESULTS Connectivity Nears Breakeven Sale of IT Infrastructure Management Business Completed LITTLE ROCK, Ark. – August 5, 2015 Acxiom® (Nasdaq: ACXM), an enterprise data, analytics and software-as-a-service company, today announced financial results for its first quarter ended June 30, 2015. Financial Highlights · Revenue: Total revenue was $197 million, up approximately 5% compared to the first quarter of last year. · Operating Income (Loss): GAAP operating loss from continuing operations was $3 million compared to a loss of $13 million in the prior year. Non-GAAP operating income from continuing operations improved 71% to approximately $15 million compared to $9 million a year ago. · Earnings (Loss) per Share: GAAP loss per share from continuing operations was $0.07 compared to a net loss of $0.14 in the prior year. Non-GAAP diluted earnings per share from continuing operations were $0.09, up 80% from $0.05 a year ago. · Operating Cash Flow: Operating cash flow from continuing operations improved to $12 million compared to negative $15 million a year ago. · Free Cash Flow to Equity: Free cash flow to equity was negative $12 million compared to negative $43 million in the prior year. Segment Results During the first quarter of fiscal 2016, Acxiom realigned its organizational structure to better reflect its business strategy. The Company will report its financial performance based on the following segments: Marketing Services and Audience Solutions and Connectivity. Prior period amounts have been adjusted to conform to the way the Company internally managed and monitored segment performance during the first quarter of fiscal year 2016. Marketing Services and Audience Solutions · Revenue was $176 million, down 3% compared to the first quarter of last year primarily due to declines in International. US revenue of $159 million was roughly flat year-over-year. · Non-GAAP gross margin decreased from 43% to 41%. · Non-GAAP operating income was $40 million compared to $47 million in the prior year. The decline was primarily driven by lower revenue. 1 Connectivity · Revenue was $21 million, up approximately 376% compared to the first quarter of last year, driven by the addition of LiveRamp™ and continued onboarding momentum. · Non-GAAP gross margin improved from negative 83% to positive 60%. · Non-GAAP operating loss improved by approximately $14 million to roughly breakeven driven by growth in subscriptions and royalties. Non-GAAP results exclude items including non-cash compensation, purchased intangible asset amortization, and separation and transformation costs. A reconciliation between GAAP and non-GAAP results is attached to this release. “The first quarter was a solid start to fiscal 2016,” said Acxiom CEO Scott Howe. “Our results this quarter demonstrate the continued strength of Connectivity. A growing list of customers and synergies from our combination with LiveRamp contributed to dramatically expanding revenue, gross margin and bottom-line performance.” “We are also pleased to announce that the sale of our IT Infrastructure Management business was completed on July 31, 2015, leaving Acxiom with a portfolio of businesses that share a single vision and mission,” continued Howe. Business Highlights · LiveRamp added 30 new customers during the quarter and added 10 new partner integrations. Marketers can now onboard and distribute their data to a growing network of over 200 marketing platforms and data providers. · Acxiom relaunched its email and cross-channel marketing business, Acxiom Impact™, an advanced marketing offering specifically designed to meet the unique needs of sophisticated enterprise marketers. · The Company appointed Jeremy Allen as President of Marketing Services. Allen’s appointment completes Acxiom's new divisional structure, which includes Travis May as President of Connectivity and Rick Erwin as President of Audience Solutions. Acxiom's CFO, Warren Jenson, is heading the Company's international operations. · Acxiom repurchased approximately 832,000 shares for $15 million during the quarter. Since inception of the share repurchase program in August 2011, the Company has repurchased 13.7 million shares for $217 million. · On July 31, 2015, Acxiom completed the sale of its IT Infrastructure Management business to Charlesbank Capital Partners and co-investor M/C Partners. Financial Outlook The Company’s guidance excludes the impact of unusual items, non-cash compensation and acquired intangible asset amortization. Acxiom reconfirms the following estimates for fiscal 2016: · Revenue from continuing operations in the range of $815 million to $840 million. · Earnings per diluted share from continuing operations in the range of $0.45 to $0.50. Conference Call Acxiom will hold a conference call at 4:00 p.m. CDT today to further discuss this information. Interested parties are invited to listen to the call, which will be broadcast via the Internet at investors.acxiom.com. A slide presentation will be referenced during the call and can be accessed here. 2 About Acxiom Acxiom is an enterprise data, analytics and software-as-a-service company that uniquely fuses trust, experience and scale to fuel data-driven results. For over 40 years, Acxiom has been an innovator in harnessing the most important sources and uses of data to strengthen connections between people, businesses and their partners. Utilizing a channel and media neutral approach, we leverage cutting-edge, data-oriented products and services to maximize customer value. Every week, Acxiom powers more than a trillion transactions that enable better living for people and better results for our 7,000+ global clients. For more information about Acxiom, visit Acxiom.com. Forward-Looking Statements This release and today’s conference call may contain forward-looking statements including, without limitation, statements regarding expected levels of revenue and earnings per share. Such forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially. The following are factors, among others, that could cause actual results to differ materially from these forward-looking statements: the possibility that the expected revenue from the divisions may not be realized within the expected timeframe; the possibility that certain contracts may not generate the anticipated revenue or profitability or may not be closed within the anticipated time frames; the possibility that significant customers may experience extreme, severe economic difficulty or otherwise reduce or cancel the amount of business they do with us; the possibility that we will not successfully complete customer contract requirements on time or meet the service levels specified in the contracts, which may result in contract penalties or lost revenue; the possibility that data suppliers might withdraw data from us, leading to our inability to provide certain products and services to our clients; the possibility that we may not be able to attract, retain or motivate qualified technical, sales and leadership associates, or that we may lose key associates; the possibility that we may not be able to adequately adapt to rapidly changing computing environments, technologies and marketing practices; the possibility that we will not be able to continue to receive credit upon satisfactory terms and conditions; the possibility that negative changes in economic conditions in general or other conditions might lead to a reduction in demand for our products and services; the possibility that there will be changes in consumer or business information industries and markets that negatively impact the company; the possibility that the historical seasonality of our business may change; the possibility that we will not be able to achieve anticipated cost reductions and avoid unanticipated costs; the possibility that the fair value of certain of our assets may not be equal to the carrying value of those assets now or in future time periods; the possibility that unusual charges may be incurred; the possibility that changes in accounting pronouncements may occur and may impact these forward-looking statements; the possibility that we may encounter difficulties when entering new markets or industries; the possibility that we could experience loss of data center capacity or interruption of telecommunication links; the possibility that new laws may be enacted which limit our ability to provide services to our clients and/or which limit the use of data; and other risks and uncertainties, including those detailed from time to time in our periodic reports filed with the Securities and Exchange Commission, including our current reports on Form 8-K, quarterly reports on Form 10-Q and annual reports on Form 10-K, particularly the discussion under the caption “Item 1A, RISK FACTORS” in our Annual Report on Form 10-K for the year ended March 31, 2015, which was filed with the Securities and Exchange Commission on May 27, 2015. With respect to the provision of products or services outside our primary base of operations in the United States, all of the above factors apply, along with the difficulty of doing business in numerous sovereign jurisdictions due to differences in scale, competition, culture, laws and regulations. We undertake no obligation to update the information contained in this press release or any other forward-looking statement. Acxiom is a registered trademark of Acxiom Corporation. 3 To automatically receive Acxiom Corporation financial news by email, please visit www.acxiom.com and subscribe to email alerts. 4 ACXIOM CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) (Dollars in thousands, except loss per share) For the Three Months Ended June 30, $ % Variance Variance Revenues % Cost of revenue % Gross profit % % Gross margin % % Operating expenses: Research and development % Sales and marketing % General and administrative ) %) Gains, losses and other items, net ) %) Total operating expenses ) %) Loss from operations ) ) % % Margin -1.5
